Citation Nr: 1141057	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression/anxiety, to include as secondary to a service-connected neck disability (with bilateral shoulder discomfort) and/or migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome.

3.  Entitlement to a rating in excess of 10 percent for right patellofemoral syndrome.

4.  Entitlement to a temporary total rating based on a need for convalescence in August to October 2009.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active military duty from May 1986 to January 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2006 and January 2010 (notice of decision issued in February 2010) rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The September 2006 rating decision, in pertinent part, continued a 10 percent rating for the right knee disability.  The January 2010 rating decision, in pertinent part, denied service connection for depression/anxiety, continued a 10 percent rating for left knee disability, and denied a temporary total rating based on convalescence during August to October 2009.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims folder.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply to the Veteran's claim for a temporary total rating for treatment for a service-connected condition requiring convalescence.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Veteran was not provided VCAA notice with respect to her claim for a temporary total rating based on convalescence, filed in 2009.  She is prejudiced by the absence of notice, as her statements/argument suggest that she is unaware of what is needed to establish such claim.  Hence, corrective notice is necessary

Regarding the claim of service connection for depression/anxiety, the Veteran testified at her Board hearing that she first had depression/anxiety treated and diagnosed while still in service in 1993 (and has taken medication for anxiety since then).  She indicated that the depression she had in service was related to migraines and body and joint pain she had during service.  She also reported that she experienced anxiety and depression because she was going to be medically discharged from the military and felt she had "no way out" because she was a single parent and had to find another job and start life over again.  She further testified that following service she experienced anxiety and depression in 2008 when she was about to lose her job because of migraine headaches, and body pain.  She stated that in 2008 her medical doctor and psychologist opined that her anxiety and depression were caused by her [service-connected] migraine headaches.  

The Veteran's service treatment records (STRs) do not show any treatment for or diagnosis of, depression/anxiety.  As the Veteran has testified that she received treatment for depression/anxiety in service , it appears that pertinent records are outstanding, and must be sought, to include from secondary sources.  A psychiatric evaluation and psychiatric treatment notes, dated in 2008, show the Veteran was evaluated by a licensed social worker who provided an Axis I diagnosis of adjustment disorder with anxious mood.  Further psychiatric treatment notes show assessments of depression and anxiety, not otherwise specified.  They do not include a medical opinion linking depression/anxiety disorder to her service or indicating the psychiatric disability was caused or aggravated by the Veteran's migraine headaches (as alleged).  The "low threshold" standard as to when a VA nexus examination is necessary is met by the circumstances presented, and an examination to secure a medical nexus opinion is indicated.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the ratings for the knee disabilities, it appears that pertinent records (identified by the Veteran) are outstanding (i.e., those from the Veteran's private family physician, Dr. M. and from a private rheumatologist, Dr. W).  The Veteran testified that she has received treatment from these providers throughout since 2006.  As the treatment records are likely to contain pertinent information, they must be sought.  Furthermore, if they show or suggest that the disabilities have increased in severity since the Veteran was last examined by VA, a contemporaneous examination to assess the knee disabilities would be necessary.  

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO must send the Veteran a letter providing her the VCAA notice in a claim seeking a temporary total rating based on convalescence (including the criteria for establishing such claim and an outline of VA's and the Veteran's respective responsibilities in development of evidence pertaining to the claim.  She should have opportunity to respond, and the RO should arrange for any development suggested by her response.  

2.  The RO should ask the Veteran to identify the facilities in service where she received a diagnosis of (and treatment for anxiety).  She should also be asked to identify the provider(s) of all treatment she has received for her bilateral knee disability, records of which are not already associated with the claims folder, and providers of all treatment she has received for psychiatric disability since her discharge from active duty (to specifically include identifying all providers who prescribed the medication for anxiety she indicated she has taken throughout since 1993), and to provide any releases necessary for VA to secure private records of such treatment (specifically including records from Drs M. and W.).  

The RO should arrange for an exhaustive search for the records of the Veteran's reported psychiatric treatment in service (to include from secondary sources, such as the facilities identified, and any storage facilities where the records may have been retired).  If the records are not received, the scope of the search should be noted for the record, and the Veteran should be notified.  

The RO should also secure for the record copies of the complete records of all postservice evaluations or treatment the Veteran was asked to identify.  (If she does not respond with the identifying information or releases, the corresponding claims should be further processed under 38 C.F.R. § 3.158(a).)  If a private provider does not respond to VA's request for records sought, the Veteran should be reminded that ultimately it is her responsibility to ensure that private pertinent records are received. 

3.  If records received show (or suggest) an increase in severity of the Veteran's service-connected disability of either knee, the RO should arrange for an orthopedic examination to determine the current severity of the service-connected knee disability (ies).  In such event the Veteran's claims folder must be reviewed by the examiner; any indicated tests or studies must be completed (to include range of motion studies and tests for instability); and all findings should be described in detail.  

4.  After the development for records sought above is completed the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of her claimed psychiatric disability.  The Veteran's claims file must be reviewed in conjunction with the examination.  

Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:
(a) Please identify (by diagnosis) each of the Veteran's psychiatric disabilities.
(b) As to each diagnosis please opine whether such entity is at least as likely as not (i.e., 50 percent or better probability) directly related to (was incurred or aggravated in) the Veteran's service or was caused or aggravated by a service connected disability, to specifically include the neck disability and migraines.  
(c)  If it is determined that a diagnosed psychiatric entity is not related directly to the Veteran's service and was not caused by a service connected disability, but was aggravated by a service connected disability, the examiner should also indicate the extent to the disability that is due to the aggravation.  

The examiner must explain the rationale for all opinions.

4.  The RO should ensure that all development sought is completed, then readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

